Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 1 of 11 Page ID #:1963




                             Exhibit F
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 2 of 11 Page ID #:1964


    From:              Brad Leimkuhler
    To:                Michael Manning; Diana X. Lopez; Greg Hurley; Michael Chilleen
    Cc:                Joe Manning; Tristan Jankowski; Disability Rights; Stacy Dominguez; Eve Hill; Jessie Weber; Greg Care; Carrie
                       Strand
    Subject:           RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM
    Date:              Tuesday, September 15, 2020 3:44:31 PM


   Mike –

   Regarding Ms. Musachio’s deposition, my understanding is that she is not able to verbally speak due
   to her disability. Therefore, she has requested the accommodation to type her responses to oral
   questions. Our understanding is that this is also how Ms. Musachio would be testifying at trial, if she
   is called to testify.

   After conferring with our court reporter, the procedure they recommend in order to comply with
   their obligations, is that we provide a “translator” that would verbally speak aloud Ms. Musachio’s
   typed responses. Ms. Musachio would be typing her responses via the video chat feature on Zoom
   and the session would be recorded.

   Please confirm that she is able to use Zoom, including the ability to type her written responses to
   questions using the video chat feature. Also, if you have any objection to this procedure (or
   suggestions), please let me know so we can resolve it in advance of the deposition. Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Monday, September 14, 2020 4:36 PM
   To: Michael Manning <mike@manninglawoffice.com>; Diana X. Lopez
   <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>; Eve Hill <EHill@browngold.com>; Jessie Weber
   <JWeber@browngold.com>; Greg Care <gpc@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Mike-

   Domino’s PMK is available for a remote deposition on 9/25.   This is the absolute earliest date that
   the witness is available.
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 3 of 11 Page ID #:1965



   Mr. Cannon is available for a remote deposition on 9/29 – 10/1. Please let me know what date
   works for you.

   If Plaintiff has any concerns regarding the schedule, I would suggest that the Parties stipulate to a
   brief two week continuance of the discovery deadline and deadline to file any dispositive motions,
   solely for the purposes of completing the depositions.

   Regarding Ms. Musachio’s deposition, we are confirming with the court reporter that they have the
   ability to do this and will send you that information as soon as possible so you can ensure that Ms.
   Musachio can use it. Can you please confirm that, in the event Ms. Musachio is called to testify at
   trial, she will be testifying the same or similar manner (i.e. providing written responses to
   questions)? We are willing to accommodate her disability, but want to ensure that her deposition
   testimony will be given in the same manner that she would be testifying in at trial.

   Please let me know. Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Monday, September 14, 2020 9:58 AM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Diana X. Lopez
   <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>; Eve Hill <EHill@browngold.com>; Jessie Weber
   <JWeber@browngold.com>; Greg Care <gpc@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Hi Brad,

   By close of business today (5 PM PST), please provide us with the dates that Defendant’s 30(b)(6)
   witness and expert witness are available to be deposed. Both depositions must occur prior to
   9/21/20.

   Please note that on 11/6/19, we noticed the deposition of Defendant’s 30(b)(6) witness to take place
   on 11/25/19. This deposition did not take place. It’s critical that these depositions move forward.
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 4 of 11 Page ID #:1966



   Thanks for confirming that the Robles deposition will take place on 9/21/20 at 9:00 AM PST.

   I can confirm that Ms. Musachio will appear remotely for her deposition on 9/17/20 at 10:00 AM
   PST.

   Ms. Musachio will need accommodations for her disability, which affects her ability to speak. She is
   able to participate in the deposition by typing her responses to questions. Please ensure that the
   video-conferencing program used at this deposition allows Ms. Musachio to type her responses. Also
   please provide details and instruction for Ms. Musachio and counsel to connect at the time of the
   deposition.

   Thanks




   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Friday, September 11, 2020 4:07 PM
   To: Michael Manning <mike@manninglawoffice.com>; Diana X. Lopez
   <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>; Eve Hill <EHill@browngold.com>; Jessie Weber
   <JWeber@browngold.com>; Greg Care <gpc@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Mike –

   As a courtesy, we will move the deposition of Robles to 9/21 at 9am. We disagree that there was
   any “delay” on our end on selecting a date for his deposition and note that you waited two weeks
   from the day we selected it to inform us that the 9/14 date was no longer good. Working out dates
   for all these deponents, particularly given the unique logistical challenges of COVID, was one of the
   reasons we attempted to schedule a call with you to discuss as noted in my original 8/10 letter.

   To avoid any confusion, please confirm that the 9/17 date for Rosemary Musachio works. If not,
   please let me know as soon as possible, as well as an alternative date.

   Regarding Defendant’s witnesses, they are not available on 9/15 and 9/17 respectively. We are
   working to confirm dates that work and will let you know early next week.

   Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 5 of 11 Page ID #:1967




   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Friday, September 11, 2020 2:49 PM
   To: Diana X. Lopez <dianal@manninglawoffice.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael
   Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>; Eve Hill <EHill@browngold.com>; Jessie Weber
   <JWeber@browngold.com>; Greg Care <gpc@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Hello Brad,

   Please be advised that Mr. Robles is available to be deposed on 9/21/20 with a 9 am PST start time.

   Thanks


   From: Diana X. Lopez <dianal@manninglawoffice.com>
   Sent: Wednesday, September 9, 2020 6:01 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Michael Manning
   <mike@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
   Dominguez <SDominguez@sheppardmullin.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Counsel,

   Attached please find correspondence also mailed out via USPS mail today.

   Thank you,
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 6 of 11 Page ID #:1968




   Diana P. Lopez
   Operations Manager

   20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
   Tel: Office (949) 200-8755 • Fax: (866) 843-8308
   dianal@manninglawoffice.com
   www.ManningLawAPC.com

   PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic
   Communications Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and
   protected from disclosure. If you have received this e-mail in error or are not the intended
   recipient, you may not use, copy or disclose this message or any information contained in or
   with it to anyone. Should this occur, please notify the sender by reply e-mail and delete the
   message in its entirety. The sender does not intend to waive and does not waive any
   privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not
   become a client of Manning Law, APC or any of its attorneys unless you enter into a written
   agreement signed by you and Manning Law, APC. The agreement must also spell out the
   scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or
   email does not establish an attorney-client relationship with either Manning Law, APC or any
   of its attorneys. Thank you.

   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Monday, August 24, 2020 10:50 PM
   To: Greg Care <gpc@browngold.com>; Michael Manning <mike@manninglawoffice.com>; Diana X.
   Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael
   Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Greg-
   Following up on our call from last week, we will supplement all of the responses we discussed. We
   will aim to provide those to you by September 8. Thanks.

   Regards,
   -Brad
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 7 of 11 Page ID #:1969




   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Greg Care <gpc@browngold.com>
   Sent: Monday, August 17, 2020 5:55 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Michael Manning
   <mike@manninglawoffice.com>; Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley
   <GHurley@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Good. I will call you on the direct line in your signature block (714-424-8288) then, unless you want
   me to use a different number.

   Thanks,
   Greg

   Gregory Care
   Attorney


   BROWN GOLDSTEIN LEVY
   120 E. Baltimore Street, Suite 1700
   Baltimore, MD 21202
   Tel.:     410.962.1030 x1316
   Fax:     410.385.0869
   Email: gpc@browngold.com


   About Brown, Goldstein & Levy, LLP
   Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active practices in many other
   area of the law, including family law, disability rights, and health care. For more information, visit www.browngold.com.

   Please note that this Firm uses an e-mail filter that may affect receipt of certain e-mails. If you believe that we have not received your
   message, please call to confirm receipt of any present and future e-mails.

   CONFIDENTIALITY: This email and any attachments are confidential, except where the e-mail states it can be disclosed; It may also be
   privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return e-mail and delete this e-
   mail (and any attachments) from your system. Thank you.
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 8 of 11 Page ID #:1970


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Monday, August 17, 2020 6:42 PM
   To: Greg Care <gpc@browngold.com>; Michael Manning <mike@manninglawoffice.com>; Diana X.
   Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael
   Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM


     SECURITY ALERT: This email is from an external source.

   Let’s do 8/19 at 10:30 a.m. Pacific. Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Greg Care <gpc@browngold.com>
   Sent: Monday, August 17, 2020 9:29 AM
   To: Michael Manning <mike@manninglawoffice.com>; Brad Leimkuhler
   <BLeimkuhler@sheppardmullin.com>; Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley
   <GHurley@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

   Brad:

   Please let me know when you are available this week during one of the following dates/times to
   discuss Eve Hill’s July 28, 2020 letter:

           8/18: 9-10:30am PT, 11am-2pm PT
           8/19: 10:30am-2pm PT

   Thanks,
   Greg
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 9 of 11 Page ID #:1971



   Gregory Care
   Attorney


   BROWN GOLDSTEIN LEVY
   120 E. Baltimore Street, Suite 1700
   Baltimore, MD 21202
   Tel.:     410.962.1030 x1316
   Fax:     410.385.0869
   Email: gpc@browngold.com


   About Brown, Goldstein & Levy, LLP
   Brown, Goldstein & Levy, based in Baltimore, Maryland, handles both civil and criminal litigation and has active practices in many other
   area of the law, including family law, disability rights, and health care. For more information, visit www.browngold.com.

   Please note that this Firm uses an e-mail filter that may affect receipt of certain e-mails. If you believe that we have not received your
   message, please call to confirm receipt of any present and future e-mails.

   CONFIDENTIALITY: This email and any attachments are confidential, except where the e-mail states it can be disclosed; It may also be
   privileged. If received in error, please do not disclose the contents to anyone, but notify the sender by return e-mail and delete this e-
   mail (and any attachments) from your system. Thank you.


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Friday, August 7, 2020 2:02 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Diana X. Lopez
   <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>; Michael Chilleen
   <MChilleen@sheppardmullin.com>
   Cc: Joe Manning <jmanning@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Jessie Weber <JWeber@browngold.com>; Disability Rights
   <disabilityrights@manninglawoffice.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>;
   Eve Hill <EHill@browngold.com>; Greg Care <gpc@browngold.com>
   Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM


      SECURITY ALERT: This email is from an external source.

   Hi Brad,

   Thanks for this. I’m cc’ing our co-counsel Greg Care and Eve Hill who had been inadvertently left off
   the chain. We’re not available to discuss today but will get back to you shortly regarding our
   availability for Tuesday.

   Thanks


   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Friday, August 7, 2020 10:11 AM
   To: Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>;
   Michael Chilleen <MChilleen@sheppardmullin.com>
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 10 of 11 Page ID
                                  #:1972

 Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
 <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
 JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>; Stacy
 Dominguez <SDominguez@sheppardmullin.com>
 Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

 Counsel,

 I wanted to write to set up a time to meet and confer on the issues raised in your below
 correspondence. I can do this afternoon after 2pm or I’m available anytime on Tuesday.

 Bradley J. Leimkuhler
 +1 714-424-8288 | direct
 BLeimkuhler@sheppardmullin.com | Bio


 SheppardMullin
 650 Town Center Drive, 10th Floor
 Costa Mesa, CA 92626-1993
 +1 714-513-5100 | main
 www.sheppardmullin.com | LinkedIn | Twitter


 From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
 Sent: Thursday, July 30, 2020 11:12 AM
 To: Diana X. Lopez <dianal@manninglawoffice.com>; Greg Hurley <GHurley@sheppardmullin.com>;
 Michael Chilleen <MChilleen@sheppardmullin.com>
 Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
 <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
 JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>
 Subject: RE: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

 Counsel-

 We are out of the office until Aug 4. We will work a response to this as soon as we return. Thanks.

 Regards,
 -Brad

 Bradley J. Leimkuhler
 +1 714-424-8288 | direct
 BLeimkuhler@sheppardmullin.com | Bio


 SheppardMullin
 650 Town Center Drive, 10th Floor
 Costa Mesa, CA 92626-1993
 +1 714-513-5100 | main
 www.sheppardmullin.com | LinkedIn | Twitter


 From: Diana X. Lopez <dianal@manninglawoffice.com>
Case 2:16-cv-06599-JGB-E Document 106-7 Filed 10/05/20 Page 11 of 11 Page ID
                                  #:1973

 Sent: Tuesday, July 28, 2020 4:35 PM
 To: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
 <BLeimkuhler@sheppardmullin.com>; Michael Chilleen <MChilleen@sheppardmullin.com>
 Cc: Michael Manning <mike@manninglawoffice.com>; Joe Manning
 <jmanning@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
 JWeber@browngold.com; Disability Rights <disabilityrights@manninglawoffice.com>
 Subject: Robles V Dominos Pizza Case No: 2:16-cv-06599-JGB-FFM

 Counsel,

 Attached please find correspondence also being sent via US Mail today.

 Thank you,




 Diana P. Lopez
 Operations Manager

 20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
 Tel: Office (949) 200-8755 • Fax: (866) 843-8308
 dianal@manninglawoffice.com
 www.ManningLawAPC.com

 PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic
 Communications Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and
 protected from disclosure. If you have received this e-mail in error or are not the intended
 recipient, you may not use, copy or disclose this message or any information contained in or
 with it to anyone. Should this occur, please notify the sender by reply e-mail and delete the
 message in its entirety. The sender does not intend to waive and does not waive any
 privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not
 become a client of Manning Law, APC or any of its attorneys unless you enter into a written
 agreement signed by you and Manning Law, APC. The agreement must also spell out the
 scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or
 email does not establish an attorney-client relationship with either Manning Law, APC or any
 of its attorneys. Thank you.

 Attention: This message is sent by a law firm and may contain information that is privileged or
 confidential. If you received this transmission in error, please notify the sender by reply e-mail and
 delete the message and any attachments.
